Opinion.—■ When the record shows that the evidence passed upon by the court below consisted of the depositions of witnesses residing elsewhere, and that the witnesses were not before the court, then, considering the manner in which these depositions are usually taken, the loose examination and the indifference of the officer in transferring the statements of the witnesses to paper, and the substitution of words by him which he may deem requisite or synonymous with those used by the witnesses, it would seem that the court or jury trying the case would not have any other means for determining the credibility of the witnesses and the 'weight to be given to their statements than those manifested by the record to the revising court. In this class of cases the revising courts ought to relax the stringent rule' applied in other cases, and with greater liberality look to and analyze the evidence upon which the finding of the court below is based.
*232From a careful examination of the records the conclusion is irresistible that the pretended sale to Jones of the goods by Iiempinskey was colorable and made to hinder, delay and defraud creditors, and that Jones knew the intent with which it was made.
We conclude, and so report, that the judgment ought to be reversed, and judgment ought to be rendered by the supreme court that appellee take nothing by his suit and appellants go hence. •
TLevebsed and bendebed.